    Case: 1:19-cv-00025-WAL-GWC Document #: 21 Filed: 03/10/21 Page 1 of 10




                             DISTRICT COURT OF THE VIRGIN ISLANDS

                                         DIVISION OF ST. CROIX
                                                 ║
KEVONGH J. GRANT,                                ║
                                                 ║
                        Plaintiff,               ║       1:19-cv-00025
                                                 ║
                                                 ║
        v.                                       ║
                                                 ║
APTIM ENVIRONMENTAL AND                          ║
INFRASTRUCTURE, INC. and WITT                    ║
O’BRIEN, LLC,                                    ║
                                                 ║
                        Defendants.              ║
________________________________________________ ║


TO:     Lee J. Rohn, Esq.
        Sofia L. Mitchell, Esq.
        Adam G. Christian, Esq.
        Alex M. Moskowitz, Esq.
        Lisa Michelle Komives, Esq.


    ORDER GRANTING DEFENDANT WITT O’BRIEN’S, LLC’S, MOTION TO DISQUALIFY
                          PLAINTIFF’S COUNSEL

        THIS MATTER is before the Court upon Defendant Witt O’Brien’s, LLC’s, Motion to

Disqualify Plaintiff’s Counsel (ECF Nos. 13, 14), Defendant APTIM Environmental and

Infrastructure, Inc.’s, Joinder in Witt O’Brien’s (“WOB”) Motion to Disqualify Plaintiff’s

Counsel (ECF No. 17)1, Plaintiff Kevongh J. Grant’s Response (ECF No. 19), and WOB’s Reply

(ECF No. 20).




1APTIM seeks to join the WOB’s motion to disqualify Rohn and Lee J. Rohn and Associates, LLC, and to adopt
all legal arguments and factual allegations set forth in the Motion (see ECF Nos. 13, 14).
   Case: 1:19-cv-00025-WAL-GWC Document #: 21 Filed: 03/10/21 Page 2 of 10



Grant v. Aptim Environmental and Infrastructure, Inc., et al.
1:19-cv-00025
Order Granting Defendant Witt O’Brien’s, LLC’s Motion to Disqualify Plaintiff’s Counsel
Page 2


                                                 I. BACKGROUND

        First, WOB argues that Attorney Lee J. Rohn must be disqualified as Grant’s counsel

under ABA Model Rules of Professional Conduct 1.7 because she also represents Nathan

McCann and Andrew McCann, the alleged tortfeasors in this case, in a superior court matter

(ECF No. 14 at 3-8). Second, WOB asserts that Lee J. Rohn and Associates, LLC, must be

disqualified under MRPC 1.10 because Rohn’s conflict of interest is imputed to the entire

firm. Id. at 8-10.

        First, Grant responds that the large number of plaintiffs in a pending superior court

case, James Blankenberg, et al. v. Campbell Development, LLC, et al., Superior Court Case No.

SX-2019-CV-00156, created a situation in which the firm inadvertently did not identify a

conflict with its representation of Nathan McCann and Andrew McCann, the alleged

tortfeasors in this case (ECF No. 19 at 1). Second, Grant asserts that since Rohn will no

longer represent Nathan McCann and Andrew McCann, “the basis for seeking to disqualify

Counsel from this case no longer exists and this Court should deny the motion to

disqualify.” Id. at 2. Grant attaches a letter sent from Rohn to Nathan McCann and Andrew

McCann, stating:

        This letter is to advise you that Lee J. Rohn and Associates must withdraw from
        representing you due to a conflict of interest raised by a Defendant in your
        case that was unfortunately not discovered during your intake….You need to
        find an attorney to represent you once the Motion to Withdraw has been
        granted…[and your could] appear pro se and tag along with the actions I am
        taking for the rest of the Plaintiffs in the case.
   Case: 1:19-cv-00025-WAL-GWC Document #: 21 Filed: 03/10/21 Page 3 of 10



Grant v. Aptim Environmental and Infrastructure, Inc., et al.
1:19-cv-00025
Order Granting Defendant Witt O’Brien’s, LLC’s Motion to Disqualify Plaintiff’s Counsel
Page 3


(ECF No. 19-4 at 1).2 Third, Grant also asserts that since there are no other attorneys to

take on this case, the Motion should be denied (ECF No. 19 at 3).

        First, WOB replies that Rohn has not received leave of court from the superior court

to withdraw from representing Nathan McCann and Andrew McCann, so the concurrent

conflict of interest under the MRPC continues to exist (ECF No. 20 at 1-2). Second, WOB

asserts that even if Rohn and her firm receive leave of court to withdraw from representing

Nathan McCann and Andrew McCann, a conflict would still exist under MRPC 1.9. Id. at 2.

Third, WOB argues that Grant has not raised that the issues in this case and in the superior

court matter are substantially related, so this issue has been waived. Id. Fourth, WOB

continues that the interests of Grant, Nathan McCann, and Andrew McCann are materially

adverse, and Grant appears to concede this point. Id. Fifth, WOB argues that “there is no

evidence that [Nathan McCann and Andrew McCann] consented to” Rohn and her firm

representing Grant in this case. Id. Sixth, WOB cites to similar circumstances—and even

some less egregious examples—in which Rohn and her firm have been disqualified. Id. at 3-

4. Seventh, WOB asserts that finding substitute counsel for Nathan McCann and Andrew

McCann does not serve as a basis for Rohn and her firm to continue representing Grant in

this case. Id. at 5.




2 Grant adds that Rohn has
                         “attempt[ed] to contact the McCanns’ to inform them of the conflict raised by [WOB]
and inform them that she must withdraw from representation” (ECF No. 19 at 2).
   Case: 1:19-cv-00025-WAL-GWC Document #: 21 Filed: 03/10/21 Page 4 of 10



Grant v. Aptim Environmental and Infrastructure, Inc., et al.
1:19-cv-00025
Order Granting Defendant Witt O’Brien’s, LLC’s Motion to Disqualify Plaintiff’s Counsel
Page 4


                                                  II. DISCUSSION

                                     A. APPLICABLE LEGAL PRINCIPLES

        This Court’s “power to disqualify an attorney derives from its inherent authority to

supervise the professional conduct of attorney’s appearing before it.” United States v. Miller,

624 F.2d 1198, 1201 (3d Cir. 1980). This authority is “committed to the sound discretion”

of the Court. Id. at 1201. Nevertheless, “an issue of whether an ABA disciplinary rule

prohibits certain conduct… ‘leave[s] little leeway for the exercise of discretion.’” Id. (citing

American Roller Co. v. Budinger, 513 F.2d 982, 985 n.3 (3d Cir. 1975)). “[O]nce the Court

determines that the parties are on opposing sides, there is no exception to [MRPC] 1.7(a)

where the lawyer’s representation involves the assertion of a claim by one client against

another client in the same litigation.” United States v. Bellille, 962 F.3d 731, 739 (3d Cir.

2020) (citing Nunez v. Lovell, 50 V.I. 707, 715 (D.V.I. 2008)) (cleaned up).

        This Court looks to the ABA Model Rules of Professional Conduct for guidance on

motions to disqualify. See Bellille, 962 F.3d at 738 (citing LRCi 83.2 (a)(1)). MRPC 1.7

applies when “attorneys at the same firm have ethical obligations to different clients whose

interests may conflict.” Id. MRPC 1.7 states “that a concurrent conflict of interest exists, so

as to preclude representation as a general rule, [when] ‘(1) the representation of one client

will be directly adverse to another client’ or ‘(2) there is a significant risk that the

representation of one or more clients will be materially limited by the lawyer’s

responsibilities to another client, a former client or a third person or by a personal interest
    Case: 1:19-cv-00025-WAL-GWC Document #: 21 Filed: 03/10/21 Page 5 of 10



Grant v. Aptim Environmental and Infrastructure, Inc., et al.
1:19-cv-00025
Order Granting Defendant Witt O’Brien’s, LLC’s Motion to Disqualify Plaintiff’s Counsel
Page 5


of the lawyer.’” Id. (citing Model Rules of Prof’l conduct r. 1.7(a)). Nevertheless, “a

concurrent conflict of interest will not preclude representation [when] four requirements

are met:

        (1) the lawyer reasonably believes that the lawyer will be able to provide
        competent and diligent representation to each affected client;
        (2) the representation is not prohibited by law;
        (3) the representation does not involve the assertion of a claim by one client
        against another client represented by the lawyer in the same litigation or other
        proceeding before a tribunal; and
        (4) each affected client gives informed consent, confirmed in writing.”

Id. at 739 (citing Model Rules of Prof’l Conduct r. 1.7(b)). When any of these four

requirements are not met, “the conflicted counsel must withdraw or be disqualified.” Id.

The Comments to Model Rule 1.7 further explain that MRPC 1.7(b)(1)-(3) constitute

“prohibited representations”; in other words, “some conflicts are nonconsentable, meaning

that a lawyer involved cannot properly ask for such agreement or provide representation

on the basis of the client’s consent.” Id. (citing Model Rules of Prof’l Conduct r. 1.7 cmt. 14)

(cleaned up). For example, “when the clients are aligned directly against each other in the

same litigation or other proceeding before a tribunal,”3 this occurrence constitutes a

prohibited representation and a nonconsentable conflict. See Id. Also, “a screening

mechanism cannot cure a prohibited representation under [MRPC] 1.7.” Id. at 740.




3The Comments to MRPC 1.7 state a noteworthy example of a concurrent conflict of interest: “when, as a
result of undertaking a representation, the lawyer may be required to cross-examine his own client in
another matter, [and, as a result,] ‘a directly adverse conflict may arise when a lawyer is required to cross-
examine a client who appears as a witness in a lawsuit involving another client.’” Id. at 738 n.5 (citing Model
Rules of Prof’l Conduct r. 1.7 cmt. 6).
   Case: 1:19-cv-00025-WAL-GWC Document #: 21 Filed: 03/10/21 Page 6 of 10



Grant v. Aptim Environmental and Infrastructure, Inc., et al.
1:19-cv-00025
Order Granting Defendant Witt O’Brien’s, LLC’s Motion to Disqualify Plaintiff’s Counsel
Page 6


        MRPC 1.10 “requires imputing a conflict of interest from one attorney to other

attorneys while they are associated in a firm.” Id. at 739 (citing Model Rules of Prof’l

Conduct r. 1.10(a)) (cleaned up). If attorneys are associated in a firm, “then the conflict of

one becomes the conflict of the other,” and this Court “must assess whether that presents a

prohibited conflict under [MRPC] 1.7.” Id. Under Comment 1 to MRPC 1.10, “the term firm

denotes lawyers in a law partnership, professional corporation, sole proprietorship or

other association authorized to practice law, and clarifies that whether two or more

lawyers constitute a firm within this definition can depend upon the specific facts.” Id.

(cleaned up).

B. UNDER MRPC 1.7(a)(1), THE REPRESENTATION OF NATHAN MCCANN AND
ANDREW MCCANN WILL BE DIRECTLY ADVERSE TO GRANT

        As a preliminary matter, the Court must gauge whether representing Nathan

McCann and Andrew McCann in the superior court matter will be directly adverse to Grant.

Grant’s complaint in this case states that Nathan McCann and Andrew McCann “were

operating an unregistered, uninsured vehicle on Pearl Road at the intersection of Hope

Road…at a high rate of speed….As a result the vehicle they were operating struck [Grant’s]

vehicle….[and] the Plaintiff suffered severe physical injuries….” (ECF No. 14-1 at 4-5;

Compl. ¶ 15-17). The First Amended Complaint in the superior court matter, Blankerberg,

et al. v. Campbell Development, LLC, et al., Civil No. 156/2019, states that Lee J. Rohn and

Lee J. Rohn and Associates, LLC, represent Nathan McCann and Andrew McCann as

plaintiffs (see generally ECF No. 14-3). The Complaint in this case clearly lays out that
   Case: 1:19-cv-00025-WAL-GWC Document #: 21 Filed: 03/10/21 Page 7 of 10



Grant v. Aptim Environmental and Infrastructure, Inc., et al.
1:19-cv-00025
Order Granting Defendant Witt O’Brien’s, LLC’s Motion to Disqualify Plaintiff’s Counsel
Page 7


Nathan McCann and Andrew McCann are the alleged tortfeasors in this case. And Rohn and

her firm represent these alleged tortfeasors as plaintiffs in the superior court matter.

Accordingly, the representation of Andrew McCann and Nathan McCann will be directly

adverse to Grant under MRPC 1.7(a)(1).

C. UNDER MRPC 1.7(a)(2), THERE IS A SIGNIFICANT RISK THAT REPRESENTING
GRANT WILL BE MATERIALLY LIMITED BY ROHN’S RESPONSIBILITIES TO NATHAN
MCCANN AND ANDREW MCCANN

        As another inquiry, the Court needs to determine whether there is a significant risk

that representing Grant will be materially limited by Rohn’s responsibility to Nathan

McCann and Andrew McCann. The problem with this situation—as contemplated under the

Comments to MRPC 1.7—is that Rohn may be required to cross-examine Grant in the

superior court matter, or Nathan McCann and Andrew McCann in this case. See Model Rules

of Prof’l Conduct r. 1.7 cmt. 6. As a result, a directly adverse conflict arises should Rohn be

required to cross-examine either Grant or Nathan McCann and Andrew McCann.

Accordingly, there is a significant risk that representing Grant in this case will be materially

limited by Rohn’s responsibility to Nathan McCann and Andrew McCann.

D. THE “HOT POTATO” PROBLEM WITH ROHN’S AND HER FIRM’S LETTER
PURPORTING TO NO LONGER REPRESENT NATHAN MCCANN AND ANDREW MCCANN
IN THE SUPERIOR COURT MATTER

        Before moving on to analyzing MRPC 1.7(b), the Court should address the “Hot

Potato” problem with Rohn’s letter purporting to no longer represent Andrew McCann and

Nathan McCann in the superior court matter. When an attorney “offer[s] to withdraw from
    Case: 1:19-cv-00025-WAL-GWC Document #: 21 Filed: 03/10/21 Page 8 of 10



Grant v. Aptim Environmental and Infrastructure, Inc., et al.
1:19-cv-00025
Order Granting Defendant Witt O’Brien’s, LLC’s Motion to Disqualify Plaintiff’s Counsel
Page 8


[an]other case[] in order to cure the conflicts of interest in [the present] case,” the “Hot

Potato” Rule arises because “an attorney may not drop one client like a ‘hot potato’ in order

to avoid a conflict with another, [possibly] more remunerative client” as “[s]uch behavior is

unethical [and] violates the attorneys’ duty of loyalty.” International Longshoremen’s Ass’n,

Local Union 1332 v. International Longshoremen’s Ass’n, 909 F. Supp. 287, 293 (E.D. Pa.

1995).

         Rohn and her firm, here, attach a letter stating that they “must withdraw from

representing [Nathan McCann and Andrew McCann] due to a conflict of interest raised by

[Grant] in [their case]” (ECF No. 19-4 at 1). Nevertheless, Rohn and her firm cannot drop

Andrew McCann and Nathan McCann like a “Hot Potato” because this “behavior is unethical

[and] violates [an] attorneys’ duty of loyalty.” International Longshoremen’s Ass’n, 909 F.

Supp. at 293. Moreover, the Court cannot glean from the record whether Rohn and her firm

moved for leave to withdraw from representing Nathan McCann and Andrew McCann in

the superior court matter.4 Thus, for all intents and purposes, Rohn and her firm continue

to represent Nathan McCann and Andrew McCann in the superior court matter.5




4 The Court will explain infra why even if Rohn and her firm moved to withdraw from representing Nathan
McCann and Andrew McCann in the superior court matter, this action would not cure the concurrent conflict
of interest under MRPC 1.7 that precludes representing Grant in this case.
5 Because this Court finds that Rohn and her firm continue to represent Andrew McCann and Nathan McCann

in the superior court matter, it will not entertain arguments applying MRPC 1.9, Duties to Former Clients, in
this case.
   Case: 1:19-cv-00025-WAL-GWC Document #: 21 Filed: 03/10/21 Page 9 of 10



Grant v. Aptim Environmental and Infrastructure, Inc., et al.
1:19-cv-00025
Order Granting Defendant Witt O’Brien’s, LLC’s Motion to Disqualify Plaintiff’s Counsel
Page 9


E. THE REPRESENTATION OF GRANT AND NATHAN MCCANN AND ANDREW MCCANN
INVOLVE A DIRECTLY ADVERSE CONCURRENT CONFLICT OF INTEREST UNDER MRPC
1.7(b)(3) WHICH PRECLUDES REPRESENTING GRANT IN THIS CASE

        The next inquiry is to determine whether all the exceptions under MRPC 1.7(b)(1)-

(4) are satisfied; however, if one is not satisfied, Rohn must be disqualified from

representing Grant. See Bellille, 962 F.3d at 738. Under MRPC 1.7(b)(3), the Court finds that

representing Grant involves an assertion of a claim by Grant against Nathan McCann and

Andrew McCann. Thus, Rohn must be disqualified from representing Grant in this case. In

addition, the Third Circuit has admonished that MRPC 1.7(b)(1)-(3) constitute prohibited

representations for which “a lawyer involved cannot properly ask for such agreement or

provide representation on the basis of the client’s consent.” Id. (citing Model Rules of Prof’l

Conduct r. 1.7 cmt. 14). Accordingly, even if Rohn tried to receive consent, the directly

adverse representation of Grant and Nathan McCann and Andrew McCann constitutes a

prohibited representation and a nonconsentable conflict under MRPC 1.7(b).

F. ROHN ALONE WOULD BE PROHIBITED FROM REPRESENTING GRANT UNDER MRPC
1.7, SO ALL ATTORNEYS IN LEE J. ROHN AND ASSOCIATES, LLC, ARE ALSO
PROHIBITED FROM DOING SO

        The next inquiry is to determine whether Lee J. Rohn and Associates, LLC, should

also be prohibited from representing Grant in this case. Under MRPC 1.10(a)(1), lawyers

associated in Lee J. Rohn and Associates, LLC, “shall [not] knowingly represent” Grant

“when any one of them practicing alone would be prohibited from doing so by [MRPC 1.7].”

See Model Rules of Prof’l Conduct r. 1.10. Since this Court has determined that Rohn cannot
  Case: 1:19-cv-00025-WAL-GWC Document #: 21 Filed: 03/10/21 Page 10 of 10



Grant v. Aptim Environmental and Infrastructure, Inc., et al.
1:19-cv-00025
Order Granting Defendant Witt O’Brien’s, LLC’s Motion to Disqualify Plaintiff’s Counsel
Page 10


represent Grant under MRPC 1.7, it follows that all lawyers associated with Lee J. Rohn and

Associates, LLC, cannot do so either. Accordingly, Lee J. Rohn and Associates, LLC, are

disqualified from representing Grant.

        WHEREFORE, it is now hereby ORDERED:

        1. Defendant Witt O’Brien’s, LLC’s, Motion to Disqualify Plaintiff’s Counsel (ECF No.

        13) is GRANTED.

        2. APTIM’s Joinder in Witt O’Brien’s Motion to Disqualify Plaintiff’s Counsel (ECF No.

        17) is GRANTED.

        3. The Clerk of Court shall TERMINATE Attorney Lee J. Rohn and Lee J. Rohn and

        Associates, LLC, as counsel for Plaintiff Kevongh J. Grant in this case.

        4. Plaintiff Kevongh J. Grant shall have a period of 60 days to obtain new counsel or

        inform the Court whether he will appear pro se.



                                                   ENTER:


Dated: March 10, 2021                                      /s/ George W. Cannon, Jr.
                                                           GEORGE W. CANNON, JR.
                                                           U.S. MAGISTRATE JUDGE
